Name: Commission Implementing Regulation (EU) 2017/2311 of 13 December 2017 setting the weighted average of maximum mobile termination rates across the Union and repealing Implementing Regulation (EU) 2016/2292 (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: prices;  communications;  marketing;  consumption
 Date Published: nan

 14.12.2017 EN Official Journal of the European Union L 331/39 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2311 of 13 December 2017 setting the weighted average of maximum mobile termination rates across the Union and repealing Implementing Regulation (EU) 2016/2292 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 531/2012 of the European Parliament and of the Council of 13 June 2012 on roaming on public mobile communications networks within the Union (1), and in particular Article 6e(2) thereof, Whereas: (1) In accordance with Regulation (EU) No 531/2012, from 15 June 2017 domestic providers should not levy any surcharge in addition to the domestic retail price on roaming customers in any Member State, for any regulated roaming call received, within the limits allowed by fair use policy. (2) Regulation (EU) No 531/2012 allows domestic providers to apply, after 15 June 2017, a surcharge, in addition to the domestic retail price, for the consumption of regulated retail roaming services in excess of any limit set under a fair use policy. (3) Regulation (EU) No 531/2012 limits any surcharge applied for receiving regulated roaming calls to the weighted average of maximum mobile termination rates across the Union. (4) Commission Implementing Regulation (EU) 2016/2292 (2) set out the weighted average of maximum mobile termination rates across the Union to be applied in 2017 on the basis of the values of the data of 1 July 2016. (5) The Body of European Regulators for Electronic Communications has provided the Commission with updated information gathered from Member States' national regulatory authorities on the maximum level of mobile termination rates they imposed, in accordance with Articles 7 and 16 of Directive 2002/21/EC of the European Parliament and of the Council (3) and Article 13 of Directive 2002/19/EC of the European Parliament and of the Council (4), in each national market for wholesale voice call termination on individual mobile networks; and on the total number of subscribers in the Member States. (6) Pursuant to Regulation (EU) No 531/2012, the Commission has calculated the weighted average of the maximum mobile termination rates across the Union by: (i) multiplying the maximum mobile termination rate permitted in a given Member State by the total number of subscribers in that Member State; (ii) summing this product over all Member States; and (iii) dividing the total obtained by the total number of subscribers in all Member States, on the basis of the values of the data of 1 July 2017. For non-euro Member States, the relevant exchange rate is the average for the second quarter of 2017 obtained from the European Central Bank's database. (7) It is therefore necessary to update the value of the weighted average of maximum mobile termination rates across the Union laid down in Implementing Regulation (EU) 2016/2292. (8) Implementing Regulation (EU) 2016/2292 should therefore be repealed. (9) Pursuant to Regulation (EU) No 531/2012 the Commission is to review the weighted average of maximum mobile termination rates across the Union annually. (10) The measures provided for in this Regulation are in accordance with the opinion of the Communications Committee, HAS ADOPTED THIS REGULATION: Article 1 The weighted average of maximum mobile termination rates across the Union is set at EUR 0,0091 per minute. Article 2 Implementing Regulation (EU) 2016/2292 is repealed. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 172, 30.6.2012, p. 10. (2) Commission Implementing Regulation (EU) 2016/2292 of 16 December 2016 setting out the weighted average of maximum mobile termination rates across the Union and repealing Implementing Regulation (EU) 2015/2352 (OJ L 344, 17.12.2016, p. 77). (3) Directive 2002/21/EC of the European Parliament and of the Council of 7 March 2002 on a common regulatory framework for electronic communications networks and services (Framework Directive) (OJ L 108, 24.4.2002, p. 33). (4) Directive 2002/19/EC of the European Parliament and of the Council of 7 March 2002 on access to, and interconnection of, electronic communications networks and associated facilities (Access Directive) (OJ L 108, 24.4.2002, p. 7).